Citation Nr: 0408573	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for asthma has been received, and if so, 
whether service connection for asthma is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
September 1966.  

The present matter arises before the Board of  Veterans' 
Appeals (Board) on appeal of an October 2001 decision.  The 
veteran filed a notice of disagreement (NOD) in November 
2001, and the RO issued a statement of the case (SOC) in 
March 2002.  The veteran filed a substantive appeal (via a VA 
Form 9) in March 2002.  

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing at the Philadelphia RO; a transcript of that hearing 
is of record.  

As reflected in the October 2001 rating decision on appeal, 
the RO determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for asthma.  However, upon reopening, the RO 
denied the veteran's claim for service connection for asthma.  

Regardless of what the RO determined as to the petition to 
reopen, the Board notes that the question of whether new and 
material evidence has been received must be addressed by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the issue on 
appeal as noted on the title page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a February 1999 rating decision, the RO determined 
that new and material evidence had not been submitted to the 
reopen the veteran's claim for service connection for asthma.  
The veteran was notified of the decision in March 1999 but 
did not appeal.  

3.  Additional evidence associated with the claims file since 
the RO's February 1999 rating decision was not previously 
before agency decision makers, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  The veteran reported a pre-service history of asthma 
during a service medical entrance examination.  

5.  Although the record does not clearly establish that the 
veteran's asthma was aggravated in service, there is 
competent evidence both for and against the question of 
whether such aggravation, in fact, occurred.  


CONCLUSIONS OF LAW

1.  The February 1999 RO rating decision that determined that 
new and material evidence had not been received is final.  38 
U.S.C.A. § 7104 (West 2002); 38 U.S.C.A. § 20.1100 (2003).  

2.  Since February 1999, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for asthma have been met. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for asthma are met.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of both the 
petition to reopen and the claim for service connection on 
the merits, all notification and development action needed to 
render a fair decision on this claim has been accomplished.  

II.  Petition to Reopen

In a February 1999 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
asthma.  As the veteran did not appeal that decision, it is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, January 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1994 
Board decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence considered at the time of the RO's February 1999 
decision included the veteran's service medical records; 
statements from Julia Brody, M.D., dated in April 1994 and 
January 1995; records of treatment from Hospital of the 
University of Pennsylvania, JFK Hospital, and Graduate 
Hospital; and a report from CompServices dated in December 
1994.  Based on a review of the evidence, the RO determined 
that the veteran's pre-existing asthma condition was not 
permanently aggravated by service.  

Evidence associated with the claims file since the RO's 
February 1999 rating decision, in particular, includes 
medical reports from Dr. Brody, Raymond Silk, M.D., Rajesh 
Patel, M.D., and Herbert Patrick, M.D.; and a September 2001 
VA examination report.  The Board finds that this evidence is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that this evidence is 
"material" for purposes of reopening, as it is so significant 
that it must be considered to fairly decide the merits of the 
claim.  In this regard, the Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for asthma has 
been met.

III.  Service Connection for Asthma

A.  Factual Background

A review of the service medical records reflects that a pre-
induction Report of Medical History, dated in April 1964, 
reflects the veteran's reported history of asthma as a child, 
but that he had not otherwise suffered from the respiratory 
disorder since age 5.  An induction Report of Medical 
History, dated in October 1964, reflects the examiner's 
notation that the veteran's reported asthma was really 
occasional bronchitis.  

In a March 1965 progress note, the veteran reported cold 
symptoms and shortness of breath.  He also reported a 
previous history of asthma with desensitizing.  The diagnosis 
was atypical viral pneumonia, allergic bronchitis, and 
asthma.  In August 1965, the veteran reported having a 
persistent cough for four days.  

In December 1965 progress note reflects that the veteran 
sought treatment after having an asthmatic attack the 
previous night.  It was also noted that the veteran had had 
such attacks on other occasions.  

A March 1966 progress note reflects the veteran's report of 
coughing up some flem and having a cold.  He reported that he 
had had asthma for a period of years.  

An August 1966 separation physical did not reflect any 
abnormality of the veteran's lungs; a chest X-ray was 
essentially normal.  An associated Report of Medical History 
noted "asthma, childhood, NCNS" and "shortness of breath 
associated with asthma in childhood, NCNS."  

A VA examination report in February 1980 notes the veteran's 
complaints of shortness of breath aggravated by damp weather 
and fumes.  Clinical evaluation was normal, and the 
examiner's diagnosis included history of asthma.  

Treatment records from John F. Kennedy Memorial Hospital in 
addition to Hospital of Philadelphia College of Osteopathic 
Medicine, dated from December 1987 to July 1994, reflect 
diagnoses and treatment for chronic obstructive pulmonary 
disease (COPD), emphysema, bronchitis, and asthma.  Chest X-
rays were within normal limits.  

An August 1994 VA examination report notes clinical findings 
of wheezing and shortness of breath.  The diagnosis was 
severe emphysema.  

A January 1995 medical report from Julia B. Brody, M.D., of 
Pulmonary Disease Associates, reflects the veteran's reported 
history of having asthma symptoms since the age of five or 
six.  The veteran also reported asthma symptoms when in the 
service which usually consisted of wheezing after viral 
respiratory infections.  Dr. Brody noted that the veteran 
began smoking at the age of 20 or 21, and this consisted of 
one-third to one-half pack a day.  He was noted as continuing 
to smoke and that he now smoked five cigarettes a week.  The 
veteran reported that he was told he had emphysema in 1992.  
Dr. Brody also noted that while in service, the veteran had 
been an air fuel specialist, and that he had been exposed to 
aviation fuel.  Additionally, post service, the veteran had 
worked in jobs that involved using lead solder on circuit 
boards and at a shipyard applying and removing pipe 
insulation in boiler rooms.  The veteran also reported having 
worked for the railroad as a trackman as well as a city trash 
collector.  

Dr. Brody noted that the veteran was disabled by chronic 
asthma and emphysema.  Factors in the veteran's pulmonary 
disability could include his childhood and life long asthma, 
cigarette smoking and, perhaps, some contribution of his 
intravenous drug abuse.  Dr. Brody reported that clinical 
findings suggested COPD, emphysema, chronic bronchitis and 
chronic asthma.  

A January 1995 medical report from Paul E. Epstein, M.D., of 
The Graduate Hospital, reflects the veteran's occupational 
history and that the veteran had a smoking history of one-
third of a pack of cigarettes per day.  The veteran reported 
having cut back to one cigarette per week one year prior to 
his examination.  Dr. Epstein noted that the veteran's 
smoking history did not conform to findings on physical 
examination, during which heavy nicotine stains were found on 
the veteran's fingers.  Dr. Epstein reported the veteran's 
reported history of asthma since infancy, and having taken 
medications for asthma throughout his life.  The veteran also 
reported having troubles breathing in cold or hot weather, or 
with exposure to dust, fumes, or perfumes.  Dr. Epstein 
concluded that the veteran had severe, lifelong asthma and 
cigarette-associated COPD.  

A January 2001 medical report from Dr. Brody notes the 
veteran's medical and occupational history as previously 
reported in January 1995.  Dr. Brody opined that, "[The 
veteran] states that although he informed the Army that he 
had asthma, his job caused him to inhale fumes which resulted 
in multiple asthma attacks.  I feel that this exposure 
contributed to the worsening of his condition . . . ."  

A February 2001 medical report from Raymond E. Silk, M.D., of 
Silk Clinic, reflects the veteran's reported medical and 
occupational history.  In particular, Dr. Silk noted the 
veteran's reported history of enlisting in the U.S. Army and 
suffering numerous instances of dyspnea and asthmatic attacks 
while working as a petroleum specialist.  Dr. Silk noted Dr. 
Brody's opinion and concluded that, "Dr. Brody, a 
[p]ulmonologist, certainly felt that this exposure 
contributed to the worsening of [the veteran's] condition and 
after reviewing his records, I also agree with her 
interpretation . . . ."

A February 2001 statement from Dr. Brody notes that an X-ray 
review of the veteran's chest did not reveal asbestos-related 
pleural disease.  

A February 2001 statement from a friend who reportedly served 
with the veteran in Germany notes that he and the veteran 
were assigned to refueling aircraft and trucks at fuel dumps.  
The friend reported that as a result of this activity, both 
he and the veteran incurred congestion, dizziness, sore 
throats, headaches, coughing, difficulty breathing, and skin 
rashes.  Additionally, statements from the veteran's family 
note that the veteran had bronchial asthma as a child and 
that upon returning from service his condition appeared worse 
than it had been.  

A February 2001 medical report from Rajesh Patel, M.D., of 
Certified Lung Associates, reflects the veteran's previously 
reported medical and occupational history.  In particular, 
Dr. Patel reported that the veteran had had childhood asthma, 
following which he continued to suffer from acute 
exacerbations.  The veteran was noted as working as a 
petroleum specialist in the Army refueling aircraft with jet 
fuel during which he was repeatedly exposed to fumes day 
after day.  With his history of asthma and being exposed to 
gas fumes, the veteran reportedly had frequent exacerbations 
of asthma with increasing shortness of breath, chest 
tightness and repeated respiratory distress.  Dr. Patel noted 
the veteran's smoking history as being less than one-half a 
pack of cigarettes a day from age 19 until 1994.  Dr. Patel 
also noted the veteran's history of intravenous drug abuse.  
He summarized that the veteran had a history of childhood 
asthma with frequent exacerbations, and in the Army, the 
veteran had repeated exposure to fumes that further 
deteriorated his overall condition leading to chronic 
bronchitis and emphysema.  Furthermore, the veteran's smoking 
and drug history could also have been a contributing factor.  

A September 2001 VA examination report reflects the veteran's 
reported medical and occupational history.  It was noted that 
since the age of 19 or 20, the veteran had smoked a pack of 
cigarettes every three to four days, and had stopped smoking 
two to three years ago.  The examiner noted that he had 
reviewed the claims file and the report of Dr. Brody.  The 
examiner opined that the veteran's respiratory condition was 
not related to his exposure to aviation fumes in service, but 
to the veteran's life-long underlying asthma.  Additionally, 
the respiratory condition could be related to smoking and 
particulate injections from the veteran's drug abuse.  In 
particular, the examiner noted that there was no evidence to 
suggest an inflammatory process in the veteran's lungs that 
would suggest some kind of allergic pneumonitis secondary to 
aviation fumes exposure.  While the veteran was noted as 
possibly having hyperactive airways from aviation fume 
exposure, this would have been self-limited to the time being 
exposed to the fumes themselves, and should not have lead to 
a progressive destructive process of his lungs.  Furthermore, 
the veteran could also have some unknown lung disease such as 
alpha-1 anti-tripsin deficiency.  The examiner further opined 
that there was no relationship between service exposure to 
fuel fumes and the subsequent development of advanced 
emphysema.  

An additional statement from the veteran's friend who had 
submitted a statement in February 2001, notes that while 
serving with the veteran in Germany he witnessed the veteran 
wheezing and sounding congested.  He also indicated that 
there were times when the veteran could not practice with the 
company basketball team due to respiratory distress, and that 
the distress was more apparent down at the airfield around 
dust and fuel.  The friend also reported that the fuel had 
also affected his breathing.  

A May 2002 medical report from Herbert Patrick, M.D., of MCP 
Hahnemann University Pulmonary Associates, reflects the 
veteran's noted medical history consistent with asthma from 
an early age, which forced him to miss school.  The veteran 
was subsequently exposed to lubricants and airplane fuels, 
which caused asthma attacks.  Dr. Patrick noted that there 
was documentation that the exposure resulted in difficulty 
breathing and visits to the Army infirmary.  The veteran was 
reportedly improved with absence of exposure to these 
chemicals indicating a casual relationship.  Dr. Patrick 
diagnosed the veteran with COPD that was presently emphysema 
but started as asthma and was exacerbated by the veteran's 
exposure to petroleum lubricants and jet fuel.  It was noted 
that the veteran had discontinued his cigarette smoking and 
that his lung function was severely compromised.  With 
respect to environmental exposure, Dr. Patrick noted that the 
veteran had a past medical history of drug abuse inhaled and 
intravenous but had not used these agents in years.  In Dr. 
Patrick's opinion, the veteran's respiratory impairment was 
related to his earlier exposure to environmental agents while 
in the Army.  

An April 2002 medical report from Dr. Brody, as well as an 
April 2002 report from Dr. Silk,  reiterated previous 
findings and conclusions from their respective reports in 
January 2001 and February 2001.  

During the veteran's November 2003 Board hearing, he 
indicated that he was on sick call a number of times for 
congestion, and that he also had problems breathing while 
playing basketball.  The veteran stated that his symptoms 
became worse when he was exposed to dust and jet fuel, and 
that he had frequent asthmatic attacks while in service.  

B.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.   

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

C.  Analysis

As noted above, on entrance examination in April 1964, the 
veteran reported a pre-service treatment history for asthma.  
During service, the veteran reported that he had a life-long 
history of asthma, and he has consistently reported a similar 
history since service, as documented in both private and VA 
records.  Furthermore, the veteran's family has also reported 
the veteran had a pre-existing asthmatic condition.  
Accordingly, the presumption of soundness has been rebutted 
by clear and unmistakable evidence, which reflects that the 
veteran had an asthmatic disability that pre-existed service.  

While the Board has found that there is clear and 
unmistakable evidence that an asthmatic disability pre-
existed service, it must also consider whether there is clear 
and unmistakable evidence that the condition was not 
aggravated.  See 38 U.S.C.A. § 1153.  In this respect, there 
is little or no evidence of the severity of the veteran's 
asthmatic condition prior to service.  The veteran has 
testified that his symptoms worsened in service.  He is 
competent to report such worsening.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

The Board may consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support its conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Clearly, this matter involves a medical question, 
and the Board is not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in 
the record.  See Colvin, supra.  

With respect to the post-service medical opinions of record, 
all the physicians considered the veteran's reported medical 
and occupational history, to include smoking and drug 
histories.  

A VA examiner has opined that the veteran's respiratory 
condition is not related to his exposure to aviation fumes in 
service but to his life-long underlying asthma, as well as 
possibly due to his smoking or drug habit.  The examiner also 
notes that any fume exposure in service did not result in 
emphysema.  As such, the examiner has opined that the 
veteran's respiratory condition, which appears to include the 
asthmatic disorder, was not worsened by any fuel exposure in 
service.  Reports from Dr. Epstein and Dr. Patel do not 
reflect a definitive opinion on whether the veteran's asthma 
was worsened or aggravated during service.  Dr. Brody, a 
pulmonologist, has opined that the inhalation of fuel fumes 
worsened the veteran's asthmatic condition, and as noted 
above, consideration was given to the veteran's history, 
especially his smoking.  Dr. Patrick, also a pulmonologist, 
has opined that the veteran's COPD and emphysema are a result 
of an exacerbation of the veteran's asthma due to exposure to 
petroleum lubricants and jet fuel in service.  He also 
considered the veteran's smoking and drug history.  

The United States Court of Appeals for Veterans Claims has 
held that it is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state its reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has considered the probative weight of the opinions 
of the VA examiner and both Drs. Brody and Patrick.  It is 
also cognizant that both Drs. Brody and Patrick specialize in 
the field of pulmonology.  In this instance, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, i.e., whether the veteran's pre-
existing asthmatic disorder was aggravated or worsened in 
service.  The benefit of the doubt in resolving such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  As such, the Board concludes that there is not 
clear and unmistakable evidence to rebut a finding that the 
veteran's asthmatic disorder was aggravated in service. 
 
A remaining question is whether there is evidence linking the 
condition in service to a current disability.  Cotant v. 
Principi, 17 Vet. App. 116, 133 (2003).  In this case there 
is a current diagnosis of asthma.  The service medical 
records document an asthmatic disorder in service.  The 
current disability is linked to service by the continuity of 
symptomatology reported by the veteran, and by the evidence 
of ongoing disability from asthma shown in private and VA 
medical records since service.  Id; see also 38 C.F.R. 
§ 3.303 (2003).

Therefore,  after consideration of all evidence and material 
of record, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for asthma, on the basis of in-service aggravation 
of a pre-existing disability, are met.


ORDER

Service connection for asthma is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



